IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GERALD L. GARY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2532

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 5, 2015.

Amended Petition Seeking Belated Appeal -- Original Jurisdiction.

Gerald L. Gary, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition seeking a belated appeal in Bay County Circuit Court case

number 10-1238-G of the amended order denying motion for postconviction relief

dated September 23, 2013, rendition of which was postponed pending rendition of the
order of December 18, 2013, denying petitioner’s motion for rehearing, is granted.

Upon issuance of mandate, a copy of this petition shall be furnished to the clerk of the

lower tribunal for treatment as a notice of appeal.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.




                                           2